Hadley, J.
Appeal from an interlocutory order appointing a receiver. It appears from the record that on July 13, 1903, appellee, without filing any complaint in the Elkhart Circuit Court, or causing or requesting any summons or other process to be issued out of said court, presented to the judge of said court at his chambers in the city of Lagrange, Lagrange county, Indiana, his verified petition for the appointment of a receiver to take charge of all the assets, books, papers, maps, franchises, surveys, documents, and all other property of the appellant. It is averred in the petition that appellant is an Indiana corporation and has its principal office in Elkhart, Indiana. The petition demands no money judgment, and no other legal or equitable remedy beyond the appointment of a receiver. It sets forth causes for the appointment of a receiver without notice. In the absence of the defendant the judge ap*694pointed, a receiver upon the verified petition in accordance with the prayer thereof, approved the receiver’s bond, and administered the oath of office, and so far as anything appears by this record that was a final disposition of the cause.
There was no action commenced and pending in the circuit court to which the application for a receiver was ancillary, hence the judge had no jurisdiction to appoint a receiver. The ease is fully ruled by Alexandria Gas Co. et al. v. Irish, 152 Ind. 535, and oases there cited.
The order appointing a receiver is therefore reversed.